Exhibit 99.1 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview SECONDQUARTER 2015 Table of Contents Introduction to Portfolio Overview 1 InvestmentFollowing the Quarter 1 DispositionDuring the Quarter 1 Dispositions Following the Quarter 2 Portfolio Overview 2 Revolving Line of Credit 5 Performance Analysis 6 Transactions with Related Parties 7 Financial Statements 10 Forward Looking Statements 14 Additional Information 14 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. As ofDecember 1, 2015 Introduction to Portfolio Overview We are pleased to present ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.'s (the "Fund") Portfolio Overview for the quarter ended June 30, 2015. References to "we," "us," and "our" are references to the Fund, references to the "General Partner" are references to the general partner of the Fund, ICON GP 14, LLC, and references to the "Investment Manager" are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, "Capital Assets") to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $257,646,987 commencing with its initial offering on May 18, 2009 through the closing of the offering on May 18, 2011. During our operating period, we anticipate continuing to invest in Capital Assets. Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. InvestmentFollowing the Quarter The Fund made the following investmentafter the quarter endedJune 30, 2015: Challenge Mfg. Company, LLC Investment Date: Structure: ExpirationDate: Purchase Price: The Fund's Investment: 7/10/2015 Lease 7/9/2020 $9,934,000 Collateral: Auxiliary suupport equipment and robots used in the production of certain automobiles. Disposition During the Quarter The Funddisposed ofthe following investmentduring the quarter endedJune 30, 2015: GoFrac, LLC Structure: Lease Collateral: Oil well fracking, cleaning and services equipment. Disposition Date: 5/14/2015 The Fund's Investment: Total Proceeds Received: 1 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Dispositions Following the Quarter The Fund disposed of the following investments after the quarter endedJune 30, 2015: Vas Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Disposition Date: 7/23/2015 The Fund's Investment: Total Proceeds Received: NARL Marketing Inc. Structure: Loan Collateral: A network of bulk fuel storage terminals, convenience store-type gas stations, including related fuel pumps, storage tanks and real estate. Disposition Date: 8/6/2015 The Fund's Investment: Total Proceeds Received: Coach Am Group Holdings Corp. Structure: Lease Collateral: Motor coach buses. Disposition Date: 8/24/2015 The Fund's Investment: Total Proceeds Received: Cenveo Corporation Structure: Loan Collateral: Printing, folding and packaging equipment used in the production of commercial envelopes. Disposition Date: 9/30/2015 The Fund's Investment: Total Proceeds Received: Portfolio Overview As ofJune 30, 2015, our portfolio consisted of the following investments: Geden Holdings Limited Structure: Lease Collateral: A crude oil tanker and two supramax bulk carrier vessels. Expiration Dates: 6/21/2016 9/30/2017 2 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview (continued) Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 6/3/2021 Coach Am Group Holdings Corp. Structure: Lease Collateral: Motor coach buses. Expiration Date: 5/31/2015 Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel. Expiration Date: 12/21/2020 Vas Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Maturity Date: 10/6/2014* * As a result of certain financial difficulties, VAS was unable to repay the balance of its loan on October 6, 2014. On July 23, 2015, we sold all of our interest in the loan toGB Loan, LLC. See section entitled Dispositions Following the Quarter. AET, Inc. Limited Structure: Lease Collateral: Two Very Large Crude Carriers. Expiration Date: 3/29/2021 Exopack, LLC Structure: Lease Collateral: Film extrusion line and flexographic printing presses. Expiration Date: 10/31/2018 Ardmore Shipholding Limited Structure: Lease Collateral: Two chemical tanker vessels. Expiration Date: 4/3/2018 3 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview (continued) Jurong Aromatics Corporation Pte. Ltd. Structure: Loan Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Signapore. Maturity Date: 1/16/2021 Cenveo Corporation Structure: Loan Collateral: Printing, folding and packaging equipment used in the production of commercial envelopes. Maturity Date: 10/1/2018 Pacific Radiance Ltd. Structure: Lease Collateral: Offshore supply vessel. Expiration Date: 6/12/2024 Técnicas Marítimas Avanzadas, S.A. de C.V. Structure: Loan Collateral: Four platform supply vessels. Maturity Date: 8/27/2019 Geokinetics, Inc. Structure: Lease Collateral: Land-based seismic testing equipment. Expiration Date: 8/31/2017 Premier Trailer Leasing, Inc. Structure: Loan Collateral: Trailers. Maturity Date: 9/24/2020 4 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Portfolio Overview (continued) NARL Marketing Inc. Structure: Loan Collateral: A network of bulk fuel storage terminals, convenience store-type gas stations, including related fuel pumps, storage tanks and real estate. Maturity Date: 11/13/2017 Sargeant Marine, Inc. Structure: Loan Collateral: Asphalt carrier vessel. Maturity Date: 12/31/2018 Siva Global Ships Limited Structure: Lease Collateral: Two liquefied petroleum gas tanker vessels. Expiration Dates: 3/28/2022 4/8/2022 Blackhawk Mining, LLC Structure: Lease Collateral: Mining equipment. Expiration Date: 2/28/2018 Revolving Line of Credit On March 31, 2015, we extended our revolving line of credit (the "Facility") with California Bank & Trust ("CB&T") through May 30, 2017 and the amount available under the Facility was revised to $12,500,000. The Facility is secured by all of the Fund's assets not subject to a first priority lien. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, by the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The interest rate for general advances under the Facility is CB&T's prime rate. We may elect to designate up to five advances on the outstanding principal balance of the Facility to bear interest at the London Interbank Offered Rate plus 2.5% per year. In all instances, borrowings under the Facility are subject to an interest rate floor of 4.0% per year. In addition, we are obligated to pay an annualized 0.5% fee on unused commitments under the Facility. At June 30, 2015, there were no obligations outstanding under the Facility and we were in compliance with all covenants related to the Facility. 5 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Performance Analysis Capital Invested as of June 30, 2015 Leverage Ratio 1.04:1* % of Receivables Collected for the Quarter Ended June 30, 2015 84.28%** * Leverage ratio is defined as total liabilities divided by total equity. ** Collections as of October 31, 2015. The uncollected receivables relate to our investment with Geden Holdings Limited and Técnicas Maritimas Avanzadas, S.A. de C.V. One of our objectives is to provide cash distributions to our partners. In order to assess our ability to meet this objective, unaffiliated broker dealers, third party due diligence providers and other members of the investing community have requested that we report a financial measure that can be reconciled to our financial statements and can be used to assess our ability to support cash distributions from our business operations. We refer to this financial measure as cash available from our business operations, or CABO. CABO is not equivalent to our net operating income or loss as determined under GAAP. Rather, it is a measure that may be a better financial measure for an equipment fund because it measures cash generated by investments, net of management fees and expenses, during a specific period of time. We define CABO as the net change in cash during the period plus distributions to partners and investments made during such period, less the debt proceeds used to make such investments and the activity related to the Facility, as well as the net proceeds from equity raised through the sale of interests during such period. We believe that CABO may be an appropriate supplemental measure of an equipment fund's performance because it is based on a measurement of cash during a specific period that excludes cash from non-business operations, such as distributions, investments and equity raised. Presentation of this information is intended to assist unaffiliated broker dealers, third party due diligence providers and other members of the investing community in understanding the Fund's ability to support its distributions from its business operations. It should be noted, however, that no other equipment funds calculate CABO, and therefore comparisons with other equipment funds are not meaningful. CABO should not be considered as an alternative to net income (loss) as an indication of our performance or as an indication of our liquidity. CABO should be reviewed in conjunction with other measurements as an indication of our performance. Cash Available from Business Operations, or CABO, is the cash generated by investments during a specific period of time, net of fees and expenses, excluding distributions to partners, net equity raised and investments made. Net Change in Cash per GAAP Cash Flow Statement Business Operations Net cash flow generated by our investments, net of fees and expenses (CABO) Non-Business Operations Net Equity Raised Cash expended to make Investments and Distributions to Partners As indicated above, the total net change in cash is the aggregate of the net cash flows from Business Operations and the net cash flows from Non-Business Operations. By taking the total net change in cash and removing the cash activity related to Non-Business Operations (distributions, investments and equity raised), the amount remaining is the net cash available from Business Operations (net cash flows generated by investments, net of fees and expenses). 6 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Performance Analysis (continued) In summary, CABO is calculated as: Net change in cash during the period per the GAAP cash flow statement + distributions to Partners during the period + investments made during the period - debt proceeds to be specifically used to make an investment - net proceeds from the sale of Interests during the period CABO Cash Available From Business Operations for the Period January 1, 2015 through June 30, 2015 Cash balance at January 1, 2015 $ 12,553,252 Cash balance at June 30, 2015 $ 12,958,231 Net change in cash $ 404,979 Add Back: Distributions paid to partners from January 1, 2015 through June 30, 2015 $ 10,455,010 Investments made during the period Investment in joint ventures $ 26,187 Investment by noncontrolling interests $ (4,624) $ 21,563 Cash Available from Business Operations (CABO) $ 10,881,552 Cash available from business operations includes the collection of principal and interest from our investments in notes receivable and finance leases. Transactions with Related Parties We have entered into certain agreements with our General Partner, our Investment Manager and CĪON Securities, LLC, formerly known as ICON Securities, LLC ("CĪON Securities"), a wholly-owned subsidiary of our Investment Manager and the dealer manager of our offering, whereby we pay or paid certain fees and reimbursements to these parties. CĪON Securities was entitled to receive a 3% underwriting fee from the gross proceeds from sales of our limited partnership interests, of which up to 1% may have been paid to unaffiliated broker-dealers as a fee for their assistance in marketing the Fund and coordinating sales efforts. In addition, we reimbursed our General Partner and its affiliates for organizational and offering expenses incurred in connection with our organization and offering. The reimbursement of these expenses was capped at the lesser of 1.44% of the gross offering proceeds (assuming all of our limited partnership interests were sold in the offering) and the actual costs and expenses incurred by our General Partner and its affiliates. We pay our Investment Manager (i) a management fee of 3.5% of the gross periodic payments due and paid from our investments and (ii) acquisition fees, through the end of the operating period, equal to 2.5% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the Capital Assets secured by or subject to, our investments. 7 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Transactions with Related Parties (continued) For a more detailed analysis of the fees payable to our Investment Manager, please see the Fund's prospectus. Our General Partner and its affiliates also perform certain services relating to the management of our portfolio. Such services include, but are not limited to, credit analysis and underwriting, receivables management, portfolio management, accounting, financial and tax reporting, and remarketing and marketing services. In addition, our General Partner and its affiliates are reimbursed for administrative expenses incurred in connection with our operations. Administrative expense reimbursements are costs incurred by our General Partner or its affiliates that are necessary to our operations. Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds. We paid distributions to our General Partner of $52,275 and $104,550 for the three and six months ended June 30, 2015, respectively. We paid distributions to our General Partner of $52,275 and $104,552 for the three and six months ended June 30, 2014, respectively. Additionally, our General Partner's interest in the net loss attributable to us was $111,595 and $114,207 for the three and six months ended June 30, 2015, respectively. Our General Partner's interest in the net income attributable to us was $29,820 and $46,872 for the three and six months ended June 30, 2014, respectively. Fees and other expenses incurred by us to our General Partner or its affiliates were as follows: Three Months Ended June 30, Six Months Ended June 30, Entity Capacity Description ICON Capital, LLC Investment Manager Acquisition fees $ - $ $ - $ ICON Capital, LLC Investment Manager Management fees ICON Capital, LLC Investment Manager Administrative expense reimbursements $ (1) Amount capitalized and amortized to operations. (2) Amount charged directly to operations. At June 30, 2015 and December 31, 2014, we had a net payable of $249,493 and $826,285, respectively, due to our General Partner and affiliates. At June 30, 2015 and December 31, 2014, the payable was primarily related to ICON Leasing Fund Twelve, LLC's noncontrolling interest in the AET Vessels for an expense paid in full by Fund Twelve on our behalf in which we will reimburse Fund Twelve for our proportionate share of such expense. The payable was also related to administrative expense reimbursements due to our Investment Manager. At June 30, 2015 and December 31, 2014, we had a note receivable from a joint venture of approximately $2,627,000 and $2,609,000, respectively, and accrued interest of approximately $28,000 and $30,000, respectively. The accrued interestis included in other assets on our consolidated balance sheets.For the three and six months ended June 30, 2015, interest income relating to the note receivable from the joint venture of approximately $103,000 and $204,000, respectively, was recognized and included in finance income on our consolidated statements of operations. For the three and six months ended June 30, 2014, interest income relating to the note receivable from the joint venture of approximately $102,000 and $202,000, respectively, was recognized and included in finance income on our consolidated statements of operations. 8 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Transactions with Related Parties (continued) Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 9 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware LimitedPartnership) Financial Statements Consolidated Balance Sheets June 30, December 31, (unaudited) Assets Cash and cash equivalents $ $ Restricted cash Net investment in finance leases Leased equipment at cost (less accumulated depreciation of $46,277,386 and $41,069,511, respectively) Net investment in notes receivable Note receivable from joint venture Investment in joint ventures Other assets Total assets $ $ Liabilities and Equity Liabilities: Non-recourse long-term debt $ $ Derivative financial instruments Deferred revenue Due to General Partner and affiliates, net Accrued expenses and other liabilities Total liabilities Commitments and contingencies Equity: Partners' equity: Limited partners General Partner ) ) Total partners' equity Noncontrolling interests Total equity Total liabilities and equity $ $ 10 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware LimitedPartnership) Financial Statements Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenue: Finance income $ Rental income Income from investment in joint ventures Gain on sale of assets, net - - Other income Total revenue Expenses: Management fees Administrative expense reimbursements General and administrative Credit loss Depreciation Interest (Gain) loss on derivative financial instruments ) Total expenses Net (loss) income ) ) Less: net (loss) income attributable to noncontrolling interests ) ) Net (loss) income attributable to Fund Fourteen $ ) $ $ ) $ Net (loss) income attributable to Fund Fourteen allocable to: Limited partners $ ) $ $ ) $ General Partner ) ) $ ) $ $ ) $ Weighted average number of limited partnership interests outstanding Net (loss) income attributable to Fund Fourteen per weighted average limited partnership interest outstanding $ ) $ $ ) $ 11 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware LimitedPartnership) Financial Statements Consolidated Statements of Changes in Equity Partners' Equity Limited Partnership Interests Limited Partners General Partner Total Partners' Equity Noncontrolling Interests Total Equity Balance, December 31, 2014 $ Net (loss) income - Distributions - - Balance, March 31, 2015 (unaudited) Net loss - Distributions - - Investment by noncontrolling interest - Balance, June 30, 2015 (unaudited) $ 12 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware LimitedPartnership) Financial Statements Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Finance income, net of costs and fees ) Income from investment in joint ventures ) ) Net gain on sale of assets - ) Depreciation Credit loss Interest expense from amortization of debt financing costs Interest expense, other Gain on derivative financial instruments ) ) Changes in operating assets and liabilities: Restricted cash Other assets, net ) Accrued expenses and other liabilities ) ) Deferred revenue ) ) Due to General Partner and affiliates ) ) Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of equipment - Principal received on finance leases Investment in joint ventures ) ) Distributions received from joint ventures in excess of profits Investment in notes receivable - ) Principal and sale proceeds received on notes receivable Net cash provided by investing activities Cash flows from financing activities: Repayment of non-recourse long-term debt ) ) Investment by noncontrolling interests Distributions to partners ) ) Repurchase of limited partnership interests - ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ 13 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Forward Looking Statements Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 ("PSLRA"). These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the "safe harbor" provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements. Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as "may," "will," "could," "anticipate," "believe," "estimate," "expect," "continue," "further," "plan," "seek," "intend," "predict" or "project" and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. We undertake no obligation to update publicly or review any forward-looking statement, whether as a result of new information, future developments or otherwise. Additional Information “Total Proceeds Received,” as referenced in the sections entitled Disposition During the Quarter and Dispositions Following the Quarter, does not include proceeds received to satisfy indebtedness incurred in connection with the investment, if any, or the payment of any fees or expenses with respect to such investment. A detailed financial report on SEC Form 10-Q or 10-K (whichever is applicable) is available to you.It is typically filed either 45 or 90 days after the end of a quarter or year, respectively.Usually this means a filing will occur on or around March 31, May 15, August 14, and November 14 of each year.It contains financial statements and detailed sources and uses of cash plus explanatory notes.You are always entitled to these reports.Please access them by: · Visiting www.iconinvestments.com, or · Visiting www.sec.gov, or · Writing us at:Angie Seenauth c/o ICON Investments, 3 Park Avenue, 36th Floor, New York, NY 10016 We do not distribute these reports to you directly in order to keep our expenses down as the cost of mailing this report to all investors is significant.Nevertheless, the reports are immediately available upon your request. 14
